OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment on the scope of the claim
 
The claimed design, as disclosed, shows a minimalistic rectangular form without a screen feature shown on the front surface. In United States design patent applications, the entirety of the claim is understood to extend solely to the design shown in the drawings. The drawings do not represent a concept, but the entirety of the claim itself.
 
Objection – Title
 
The title as written is grammatically confusing, and requires clarification. For clarity and proper form, the title should be amended throughout the application, including in the specification and the claim statement (original oath or declaration excepted). The following titles are suggested:
 
–Smartphone with Internal Storage for Earphones-- or a similar title with antecedent basis in the disclosure, and which accurately describes the scope of the design, which includes a portion of the earphones

Objections – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
 
Specifically, the term “reference view” does not have any specific meaning in United States design applications, and should be amended to describe the angle of view being disclosed. As the feature statement contains more clarifying, specific language referring to the views shown in the reproductions, it is recommended that they be used as a basis to amend each of the descriptions for better clarity. Furthermore, the description of reproductions 1.3 refers to a “back” view, whereas reproduction 1.11 refers to a “rear perspective”, though they show the same side. Also, two different perspective views are included in the disclosure, but both are described merely as “perspective”. 
 
For clarity, consistency, and accuracy, the descriptions of the reproductions must be amended. Suggested language follows:
 
--1.1 : Front perspective view
1.2 : Front view
1.3 : Back view
1.4 : Top view
1.5 : Bottom view 
1.6 : Left view
1.7 : Right view
1.8 : Second front perspective, demonstrating a state of use 
1.9 : Partially enlarged bottom view
1.10 : Second Partially enlarged bottom view, demonstrating a state of use
1.11 : Rear perspective view--

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). Therefore the following statement should be canceled:
 
[[The claimed design is made of metal and synthetic resin and characterized by an earphone storage part formed in a smartphone; reproduction 1.1 is a perspective view showing the whole shape of the claimed design; reproduction 1.2 is a front view thereof; reproduction 1.3 is a rear view thereof; reproduction 1.4 is a left side view thereof; reproduction 1.5 is a right side view thereof; reproduction 1.6 is a top view thereof; and reproduction 1.7 is a bottom view thereof; reproduction 1.8 is a reference view showing a process that earphones are stored in an earphone storage part of reproduction 1.1; reproduction 1.9 is a partially enlarged view showing a state where earphones are stored in an earphone storage part of reproduction 1.7; reproduction 1.10 is a partially enlarged view showing a state where the earphones are drawn out from the earphone storage part of reproduction 1.9; and reproduction 1.11 is a rear perspective view showing a nail insertion part of a rear part of the whole shape of the claimed design.]]

Inasmuch as the claim can be understood:
Claim Refusal – 103
 
The claim is refused under 35 U.S.C. 103 as being unpatentable over the Light Phone in view of the Samsung Galaxy Note smartphone.
 
Applicant has claimed a design embodied in less than the entire smartphone. The practice of claiming a design embodied in less than the entire article was confirmed in the decision of In re Zahn, 204 USPQ 988 (CCPA 1980). This practice also opens to the examiner the liberty of relying upon the features of a reference embodied in less than the entire article. The examiner has done so in the following rejection.
 
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.
 
The Light Phone reference has an overall appearance that is basically the same as the claimed design. Both designs disclose a minimalist rectangular smartphone with gently rounded corners and no distinct screen feature on the front surface. Both designs show a perfectly flat front and rear surface, and generally vertical edges with a gentle curvature. Both designs show a rectangular opening with rounded edges in one corner of the bottom edge.
 
The two designs differ in that the Light Phone contains only a singular opening on the bottom edge, instead of two as in the claimed design, and in that it lacks the rounded portion of the opening which wraps around to the back surface of the design. 
 
The Samsung Galaxy Note smartphone teaches a rectangular opening on the bottom edge, having a rounded portion of which wraps around onto the back surface of the design.
 
The inclusion of two such internal rectangular openings side-by-side, as shown in the claim, is considered an obvious modification, as it merely duplicates an existing feature of the design. Mere duplication of parts is not a patentable distinction unless a new aesthetic effect is attained.  Gold Seal Importers Inc. v. Morris White Fashions, Inc. 49 USPQ 607 (1941) Olsen v. Baby World Co. Inc. et al. 104 USPQ 51 (1954). The examiner judges the difference an obvious variation, particularly when the inclusion of multiple openings on the bottom of a smartphone is a common appearance in the art, as well as earphones themselves are understood to come in pairs and the inclusion of a duplicate would be expected and not an innovation. 

    PNG
    media_image1.png
    556
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    280
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    165
    665
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    752
    1062
    media_image4.png
    Greyscale


Therefore it would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to fashion the Light Phone with two paired rectangular openings on the bottom surface of the smartphone, a rounded portion of the opening which wraps around to the back surface of the design, thereby resulting in a design having an appearance basically the same as the claimed design, and over which the claimed design would have no patentable distinction.
 
Furthermore, that the two rectangular features are placed on the opposite corner of the bottom edge is considered de minimis and unrelated to the overall aesthetic appearance of the article as well as utilitarian. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). The simple mirroring of an existing design element is an obvious change to make, especially when there is no existing visual point of reference to distinguish front and rear surfaces, such as a display screen element.

The Applicant is further advised that obvious changes in proportions are not a patentable distinction, In re Stevens, 81 USPQ 362 (CCPA 1949). Therefore the differences in the length and overall proportion of the smartphone design are considered obvious proportion changes and not viewed as patentably distinct.
 
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability.  In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961).

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because, due to the following, its scope is unclear, i.e., the metes and bounds of the claim are vague and not yet defined.  Furthermore, in the absence of a clearly defined claim scope, the precise appearance of the design cannot be understood without resorting to conjecture, and multiple varying interpretations of the claimed design are therefore possible. Specifically:
 
(1) The scope of the claim is indefinite and nonenabling. Broken lines are found in the drawings, however no broken line statement is provided in the disclosure. Without a broken line statement, the precise scope of the claimed design cannot be understood, as it is unclear whether the lines are meant to represent boundaries between claimed and unclaimed portions of the design, or unclaimed features and portions of the article being claimed, or unclaimed environment outside of the bounds of the article entirely. Broken lines are also occasionally used to represent claimed stitching or dotted features, which may or may not be claimed. Without a statement from the applicant, the intended bounds of the claim cannot be understood without resorting to conjecture.
  
The applicant may overcome this refusal by clarifying the purpose of the broken lines within the drawings. This may be achieved by inserting a broken line statement into the specification, following the figure descriptions but preceding the claim. An example broken line statement might read: “The broken lines in reproduction 1.8 depict environmental earphones that form no part of the claimed design. The wavy broken lines in reproductions 1.9 and 1.10 are included for illustrating the partially enlarged views and form no part of the claimed design.” OR “The broken lines in reproduction 1.8 depict portions of the [Amended Title] that form a part of the claimed design. The wavy broken lines in reproductions 1.9 and 1.10 are included for illustrating the partially enlarged views and form no part of the claimed design.” 
 
(Replace the statement [Amended Title] with the title chosen in response to the above title objection.)

(2) The appearance of the claimed design is inconsistently disclosed between views, resulting in an inconsistent claim. Specifically, the curvature of the four corners of the smartphone portion of the design appears inconsistently between views. Reproductions 1.1, 1.8, and 1.11 show a much rounder, more gradual curve to the corners in comparison with reproductions 1.2 and 1.3, which show a narrower, sharper curvature. (See below illustrations for clarification)

    PNG
    media_image5.png
    747
    1200
    media_image5.png
    Greyscale

The applicant may overcome this refusal by amending either reproductions 1.1, 1.8, and 1.11, or reproductions 1.2 and 1.3, so that the appearance of the claimed design is consistently disclosed throughout the drawings.

(3) The appearance of the claimed design is inconsistently disclosed between views, resulting in an inconsistent claim. Specifically, the placement and appearance of the two openings on the bottom surface of the smartphone are disclosed inconsistently. Reproductions 1.1, 1.3, 1.8, and 1.11 show these features to have overall rectangular forms and to be placed at the back edge of the surface, so that the rounded portion of the features wrap around and create openings on the back surface of the smartphone. However in reproductions 1.5, 1.9, and 1.10, these features appear within the region of the bottom surface only, and have no contact with the back edge of the smartphone, and do not wrap around onto the back surface at any point.

    PNG
    media_image6.png
    453
    496
    media_image6.png
    Greyscale

The applicant may overcome this refusal by amending the disclosure in reproductions 1.5, 1.9, and 1.10 for consistency with the rest of the drawings.

Conclusion
The claim stands refused under 35 U.S.C. 103, and under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
 
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922